OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
We granted the State’s petition for discretionary review in order to review the decision of the Court of Appeals, see Mon-civalles v. State, 733 S.W.2d 601 (Tex.App. —4th 1987), that no rational trier of fact could have found the essential elements of the offense beyond a reasonable doubt. The court of appeals also ordered the trial court to enter a judgment of acquittal on behalf of Arturo M. Moncivalles, henceforth appellant.
We now find that our decision to grant the State’s petition for this reason was improvident.
We also granted the State’s petition in order to make the determination whether the Fourth Court of Appeals’ decision in this cause on the sufficiency issue conflicted with what the First Court of Appeals had stated and held in its opinion of Woods v. State, 734 S.W.2d 414 (Tex.App.—1st 1987), on the sufficiency issue that was presented in that cause.
Today, we found that our decision to grant the appellant’s petition for discretionary review in Woods v. State, supra, in order to review the decision of the First Court of Appeals, that the evidence was insufficient, was improvident. See Woods v. State, 758 S.W.2d 285 (Tex.Cr.App.1988).
Therefore, the State’s petition for discretionary review is refused.